FILED
                            NOT FOR PUBLICATION
                                                                            OCT 16 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


EFRAIN VILLEGAS SANCHEZ, AKA                     No.   15-70743
Efrain Sanchez Villegas,
                                                 Agency No. A205-713-904
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 12, 2017**
                              San Francisco, California

Before: TASHIMA and BYBEE, Circuit Judges, and LEITMAN,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Matthew Frederick Leitman, United States District
Judge for the Eastern District of Michigan, sitting by designation.
      Efrain Villegas-Sanchez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) determination that he is ineligible

for cancellation of removal and its denial of withholding of removal and deferral of

removal under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review questions of law de novo, Retuta v. Holder,

591 F.3d 1181, 1184 (9th Cir. 2010), and denial of withholding of removal and

CAT relief for substantial evidence, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th

Cir. 2010). We deny the petition.

1.    The Immigration Judge (“IJ”) and BIA correctly determined that Villegas-

Sanchez’s guilty plea to possession of a controlled substance under California

Health & Safety Code § 11377 is a conviction for immigration purposes. A

criminal proceeding constitutes a “conviction” where adjudication of guilt has been

withheld if “the alien has entered a plea of guilty or nolo contendere” and “the

judge has ordered some form of punishment, penalty, or restraint on the alien’s

liberty to be imposed.” 8 U.S.C. § 1101(a)(48)(A). Villegas-Sanchez entered a

guilty plea, and the California state court imposed a punishment and restraint on

his liberty in ordering him to pay restitution and complete a drug diversion

program. See Reyes v. Lynch, 834 F.3d 1104, 1108 (9th Cir. 2016) (holding that,

under 8 U.S.C. § 1101(a)(48)(A)(ii), court-ordered fines are punitive and that


                                          2
mandated attendance of Alcoholics Anonymous is a restraint on liberty,

“regardless of the rehabilitative purpose”). Accordingly, Villegas-Sanchez was

convicted of a controlled substance offense and is statutorily ineligible for

cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(C); id. § 1182(a)(2)(A)(i)(II).

2.    Villegas-Sanchez is not entitled to withholding of removal. Even if we

viewed his extended family as a particular social group, Villegas-Sanchez has not

demonstrated that his family members were targeted “on account of” their

relationship to one another. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir.

2014). Rather, the circumstances in Mexico that Villegas-Sanchez describes are of

general criminality and violence, which is not a basis for relief under withholding

of removal. Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s

desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground.”). Similarly,

even if criminals would target Villegas-Sanchez based on a perception that he is a

relatively wealthy deportee, he has not established that this harm would result from

membership in a particular social group. Ramirez-Munoz v. Lynch, 816 F.3d 1226,

1229 (9th Cir. 2016).

      Finally, Villegas-Sanchez failed to specifically address the IJ’s denial of

relief under CAT on appeal before the BIA or before this court. This issue is


                                           3
therefore unexhausted and waived. Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004); Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

      The petition for review is DENIED.




                                        4